Detailed Action
Summary
1. This office action is in response to the application filed on June 22, 2020. 
2. Claims 1-20 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 06/22/2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 02/01/22 and 06/22/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-11, 16 and 20 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Gasperi “20130121048”. 
In re to claim 1, Gasperi discloses an electromagnetic relay (FIG. 1-6  shows the terminal block 12 comprises relay 10 for energizing the relay coil 11. Examiner noted that Figs. 1-6 are considered as same embodiment ), comprising: a base (DIN rail 22) comprising  a mount surface (the mounting interface 20 in the illustrated embodiment may interface with a DIN rail 22, see prag.0023, line 5 ) ; 
a case (housing 16) attached to the base and covering the mount surface (mounting interface 20) , the case (housing 16)  and the mount surface (mounting interface 20) defining  a compartment (Fig. 1 shows relay 10 is mounted on upper compartment and the rest of the device mounted lower compartment) ; 
an electromagnet comprising  a coil (Fig. 1,3 and 6 shows relay 10 comprises coil 11), first coil terminals (Fig.6 shows input terminals 24 and 26 ) extending from outside the compartment into the compartment in a direction intersecting with the mount surface  and fixed to the base (control circuit 48 configured to receive an input terminals 24 and 26 ), and second coil terminals (output terminals 108 and 110) electrically connected to the coil (Fig. 6 shows coil 11 is configured to receive from output terminals 108 and 110 ) and located electrically independent of the first coil terminals (input terminals 24 and 26 ), the electromagnet being housed in the compartment and fixed to the mount surface (mounting interface 20); and 

a voltage converter (power supply circuit 48 comprises signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60 are configured to converter from power source 50 and delivered predetermined voltage into coil, thus equivalent to voltage converter)  located adjacent to the coil (Figs. 3 and 6 shows coil 11 located adjacent to the buck converter 60)  in the compartment and electrically connected to the first coil terminals (input terminals 24 and 26. Examiner noted that coil 11 is configured to receive predetermined voltage from input terminals 24 and 26) and the second coil terminals (output terminals 108 and 110), the voltage converter (signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60) being configured to convert a power supply voltage input (AC voltage source 50) through one of the first coil terminals (input terminals 24 and 26 ) to a set value different from the input power supply voltage (buck converter 60 is configured to step down voltage different from voltage source and output a predetermine voltage to coil 11 ) and output the power supply voltage (output voltage from buck 60)  to the electromagnet through one of the second coil terminals (output voltage 108 and 110 ) .  
In re to claim 3, Gasperi discloses (Figs.1-6), wherein the coil (coil 11) is wound about a coil axis (coil 11. Examiner noted that electromagnetic force of coil 11 creates an  axis) extending in the direction intersecting with the mount surface (output terminals 34, 36 and 38 are linked to respective contacts 40 which are electrically coupled to relay 10 when inserted in the terminal block housing 16 and mounting surface 20, see prag.0025 ), and the electromagnetic relay (coil 11) further comprises an integrated circuit  converter module (power supply circuit 48 employ various integrated circuit, see parag.0021)  comprising a board (board 14 and periphery 44 of the circuit board )  that extends parallel to the coil axis (coil 11)  and between the first coil terminals ( input terminals 24 and 26) and the second coil terminals (output terminals 108 and 110)  and comprising the voltage converter (signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60 ) , a capacitor (buck converter 60 comprise 92) , and a Zener diode (zener diode 82)  that are fixed on a same surface of the board (board 14 and 14. Examiner noted that power supply circuit is mounted on the board).  
In re to claim 4, Gasperi discloses (Figs.1-6), wherein the first coil terminals (input terminals 24 and 26) and the second coil terminals (output terminals 108 and 110 )  are located near the coil and arranged in series and parallel to the coil axis (output terminals 108 and 110 are configured in parallel to the coil 11)  
In re to claim 5, Gasperi discloses (Figs.1-6), wherein the voltage converter ( signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60)  is integral with the mount surface (power supply circuit 48 employ various integrated circuit, see parag.0021)  .  
In re to combination of claims 6 and 16, Gasperi discloses (Figs.1-6), wherein the voltage converter (signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60)  comprises a surge voltage absorbing diode (diode 102).  
In re to claim 7, Gasperi discloses a terminal block connectable to an electromagnetic relay (FIG. 1-6  shows the terminal block 12 comprises relay 10 for energizing the relay coil 11) comprising a relay housing and an electromagnet (relay 10 comprises an energizing the relay coil 11 is equivalent to housing ), the relay housing (relay 10) comprising an internal first compartment (a bay or recess 18  and relay 10 are configured in one big box compartment) , the electromagnet comprising coil (coil 11) terminals extending from outside the first compartment into the first compartment (34, 36 and 38 are linked to respective contacts 40 and terminals 108, 110 lead to contacts 32 for coupling to the relay 10 compartment), being housed in the first compartment (a bay or recess 18  and relay 10 are configured in one big box compartment) , being fixed to the relay housing (10), and to be powered by a power source (power source 50) through the coil terminals (34, 36 and 38 are linked to respective contacts 40 and terminals 108, 110 lead to contacts 32 for coupling to the relay 10) , the terminal block (terminal block 12) comprising: a terminal block housing (housing 16) comprising an internal second compartment (terminal block 12 excluded relay base 10 compartment is equivalent to second compartment) and a connecting surface (32 and 40)  to which the electromagnetic relay (coil 11) is connectable from outside (contacts 40  and 32 ) ; 
first terminal connectors housed in the second compartment (24 and 26 are lined to respective contacts 32)  and connectable to a power source terminal of the power source (power supply source 50) ; second terminal connectors (34, 36 and 38 are linked to respective contacts 40)  housed in the second compartment (terminal block 12 excluded relay base 10 compartment is equivalent to second compartment) and connectable to the coil terminals (output terminals 108 and 110)  in the electromagnetic relay connected to the connecting surface (output terminals 34, 36 and 38 are linked to respective contacts 40 which are electrically coupled to relay 10 when inserted in the terminal block housing 16); and 
6Seiki SHIMODA OMR.065.0498.PC Preliminary Amendmenta voltage converter housed (power supply circuit 48 located lower part of relay comprises signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60 are configured to converter from power source 50 and delivered predetermined voltage into coil, thus equivalent to voltage converter )  in the second compartment (terminal block 12 excluded relay base 10 compartment is equivalent to second compartment ) and electrically connected to the first terminal connectors (24 and 26 lined to contact 32)  and the second terminal connectors (34, 36 and 38 are linked to respective contacts 40, see parag.0025), the voltage converter (signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60 ) being configured to convert a power supply voltage input (power supply source 50)  through one of the first terminal connectors (24 and 26 lined to contact 32) to a set value different from the input power supply voltage (buck converter 60 is configured to step down voltage different from voltage source and output a predetermine voltage to coil 11) and output the power supply voltage to the electromagnet through one of the second terminal connectors (34, 36 and 38 are linked to respective contacts 40, see parag.0025).  
In re to claim 9, Gasperi discloses (Figs.1-6), further comprising: an integrated circuit (power supply circuit 48 employ various integrated circuit, see parag.0021)  converter module comprising a board (board 14 and periphery 44 of the circuit board), and the voltage converter (signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60 ), a capacitor (buck converter 60 comprise 92), and a Zener diode (zener diode 82)  that are fixed on a same surface of the board (board 14 and 44. Examiner noted that power supply circuit is mounted on the board).   
In re to claim 10, Gasperi discloses (Figs.1-6), wherein the voltage converter (signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60 ) is integral with the terminal block housing in the second compartment (an integrated circuit (power supply circuit 48 employ various integrated circuit are excluded first or upper  part of relay 10 ).  
In re to combinations of  claims 11 and 20, Gasperi discloses (Figs.1-6), wherein the voltage converter (signal conditioning circuit 52, a rectifier circuit 54, linear regulator 56 and buck converter 60 ) comprises a surge voltage absorbing diode (diode 102).  
Allowable Subject Matter
8. Claims 2,8,12-15 and 17-19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “voltage converter comprises a time measurement unit configured to measure a time elapsed from when the power supply voltage is output through one of the second coil terminals, and the voltage converter lowers the power supply voltage to a value lower than the set value and outputs the power supply voltage when the time measured by the time measurement unit reaches a predetermined time. ”.
In re to claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “voltage converter comprises a time measurement unit configured to measure a time elapsed from when the power supply voltage is output through one of the second terminal connectors, and the voltage converter lowers the power supply voltage to a value lower than the set value and outputs the power supply voltage when the time measured by the time measurement unit reaches a predetermined time. ”
In re to claims 12-15, claims 12-15 depend from claim 2, thus are also objected for the same reasons provided above. 
In re to claims 17-19, claims 17-19 depend from claim 8, thus are also objected for the same reasons provided above.
 Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839